The relator was convicted in the county court at law No. 2 of Harris county for driving and operating an automobile in the "jitney service, for transporting passengers in the city of Houston in violation of the ordinances of said city," and his punishment assessed at a fine of $25.00.
He is in this court on Habeas Corpus proceedings, attacking the constitutionality of said ordinances, and the validity thereof in other ways.
We are of the opinion that the city authorities of Houston were within their power in passing the ordinances under which Relator was convicted and that such exercise of said powers were not unreasonable and that same are not in violation of the constitution of this state, nor the Federal Constitution. It has been uniformly held by the higher courts of this and other states that a city has the right to prohibit the use of its streets for private business purposes. It appears that when this case is analyzed it practically reaches that point where Relator contends that the city is interfering with his use of the streets to operate his automobile for hire. Many of the points relied upon in the instant case by Relator have been decided against him; in the case of Ex Parte Ed Polite,97 Tex. Crim. 320, and the authorities there cited. We also think in the case of A. C. Davis et al., v. City of Houston, by Chief Justice Pleasants, delivered May 1st, 1924, construing the ordinances of the city of Houston, is the law of this case and which is against the contention of the Relator herein. The points raised in this case, having been settled in an opinion *Page 230 
against the contentions of the Relator in the cases supra, and cases therein cited it is not necessary to write an extended opinion herein. For the reasons above mentioned, the contentions raised by the Relator are overruled and he is hereby re-committed to the custody of the sheriff of Harris County.
Reversed and Remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                     ON MOTION FOR REHEARING